1

2                                                                              FILED IN THE
                                                                           U.S. DISTRICT COURT
                                                                     EASTERN DISTRICT OF WASHINGTON

3
                                                                       Jul 09, 2021
4                                                                         SEAN F. MCAVOY, CLERK




5                          UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WASHINGTON
6

7     IAN S. STRONG,
                                                    NO: 2:21-CV-00085-RMP
8                                Plaintiff,
                                                    ORDER DISMISSING COMPLAINT
9              v.

10    CITY OF SPOKANE,

11                               Defendant.

12

13         By Order filed April 28, 2021, the Court advised Plaintiff, a pretrial detainee

14   at the Spokane County Detention Services, of the deficiencies of his complaint and

15   directed him to amend or voluntarily dismiss within sixty (60) days. ECF No. 8.

16   Plaintiff is proceeding pro se and in forma pauperis. Defendant has not been

17   served.

18         The Court cautioned Plaintiff that if he failed to comply with the directives

19   in the Order, the Court would dismiss his complaint seeking injunctive relief for an

20   alleged Sixth Amendment right to effective assistance of counsel violation. As of

21   the date of this Order, Plaintiff has not filed any response.


     ORDER DISMISSING COMPLAINT -- 1
1          Specifically, Plaintiff failed to allege that the City of Spokane engaged in a

2    pattern or practice that resulted in the deprivation of his constitutional rights.

3    Monell v. Dep’t of Soc. Servs. of City of New York, 436 U.S. 658, 690 (1978).

4    Furthermore, the Younger abstention doctrine forbids federal courts from enjoining

5    pending state criminal proceedings, absent extraordinary circumstances not

6    presented here. See Younger v. Harris, 401 U.S. 37, 45–46 (1971); see also

7    Middlesex Cty. Ethics Comm. v. Garden State Bar Ass’n, 457 U.S. 423, 431

8    (1982).

9          Plaintiff did not comply with the Court’s Order and has filed nothing further

10   in this action. Therefore, for the reasons set forth above and in the Court’s prior

11   Order, ECF No 8, IT IS ORDERED:

12         1. The complaint, ECF No. 1, is DISMISSED for failure to state a claim

13             upon which relief may be granted under 28 U.S.C. §§ 1915(e)(2) and

14             1915A(b)(1), but without prejudice to Plaintiff pursuing appropriate

15             state appellate and federal habeas relief.

16         2. Based on this Court’s reading of Washington v. Los Angeles Cty.

17             Sheriff’s Dep’t, 833 F.3d 1048 (9th Cir. 2016), this dismissal will NOT

18             count as a “strike” pursuant to 28 U.S.C. § 1915(g).

19         3. This case is DISMISSED and CLOSED.

20         IT IS SO ORDERED. The District Court Clerk is DIRECTED to enter

21   this Order, enter judgment, provide copies to Plaintiff and CLOSE the file. The


     ORDER DISMISSING COMPLAINT -- 1
1    Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal of this Order

2    would not be taken in good faith and would lack any arguable basis in law or fact.

3          DATED July 9, 2021.

4
                                                s/ Rosanna Malouf Peterson
5                                            ROSANNA MALOUF PETERSON
                                                United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21


     ORDER DISMISSING COMPLAINT -- 1
